 OAO 435             Case      2:18-cr-00422-SMB               Document
                                     Administrative Office of the                708 Filed 07/23/19 Page
                                                                  United States Courts                   1 of 1USE ONLY
                                                                                                     FOR COURT
 AZ Form (Rev. 10/2018)                                                                                               DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                   3. DATE
           Ariel A. Neuman                                                              (310) 201-2100                           July 23, 2019
4. FIRM NAME
                 Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.
5. MAILING ADDRESS                                                                  6. CITY                           7. STATE          8. ZIP CODE
                        1875 Century Park East, 23rd Floor                                    Los Angeles                CA                 90067
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    2:18-cr-00422-SMB                                  Susan M. Brnovich            11.   6.24.2019                    12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    U.S. v. Lacey, et al.                                                           14.   Phoenix                      15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                   DATE(S)                              PORTION(S)                          DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Status Conference                            6.24.2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                       ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY                    ✔
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     aneuman@birdmarella.com / kminutelli@birdmarella.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    /s/ Ariel A. Neuman                                                THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   7.23.2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                     DATE              BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY          TRANSCRIPTION COPY              ORDER RECEIPT       ORDER COPY
